Citation Nr: 1213073	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  09-36 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from March 1970 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In December 2010, the Board remanded the case for additional development, to include mailing the Veteran notice of a June 2008 RO decision and obtaining Social Security Administration (SSA) records.  The Board finds that the Appeals Management Center (AMC) has complied with the December 2010 Remand Order, and that neither the Veteran, nor his representative, has contended otherwise; therefore, it may proceed with its review of this appeal.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

This issue of entitlement to nonservice-connected pension benefits is being REMANDED to the RO and will be discussed in the Remand portion of this decision.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's claimed in-service stressor of the confirmed July 17, 1970 assault that he committed was the result of his willful misconduct and did not occur in the line of duty.  
2.  The Veteran's claimed in-service stressor of being the victim of a subsequent assault on July 17, 1970 is not corroborated by supporting evidence.  

3.  The preponderance of the evidence is against a finding that the Veteran has PTSD as a result of his service in the military.

CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in January 2009 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service and VA treatment records, as well as SSA records, and provided him the opportunity to give testimony before the Board.  

The Board finds that a medical opinion on the question of service connection for PTSD is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does:  1) contain competent evidence of diagnosed disability or symptoms of disability, 2) establish that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicate that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has PTSD that is associated with his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).
II.  Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Throughout the current appeal, the Veteran has contended that he has PTSD solely as a result of two separate assaults that took place on July 17, 1970.  The first incident occurred when the Veteran hit another soldier on the head with a hammer during a verbal altercation.  The Veteran contends that he acted in self-defense because the other soldier pulled out a knife.  [The Board notes that the Veteran was subsequently convicted of aggravated assault and incarcerated at Ft. Leavenworth.]  The second incident occurred shortly after he was apprehended for the first assault.  The Veteran maintains that he was attacked by military policemen at the time he was apprehended for the first offense and/or when he was placed in a military jail cell.  VA treatment records reflect a current diagnosis of PTSD related to both assaults described by the Veteran. 

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).
In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  

In this case, the Veteran's DD 214 does not contain a military occupational specialty (MOS).  He did not receive any decorations or medals denoting participation in combat.  Where VA determines that the veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Indeed, the Veteran himself is not contending that his stressor is combat related.

With respect to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2011).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

In this case, however, the Veteran has not reported that his stressor involves a fear of hostile military or terrorist activity in service.  Therefore, the amendment does not apply to his appeal.  Accordingly, the Veteran's statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  

      A.  Initial Assault

Finally, the Veteran has not filed a NOD with respect to the issue of whether a July 17, 1970 assault was due to his own willful misconduct.  Although the matter of willful misconduct was not appealed per se, the Board finds that it is a threshold issue that must be directly addressed before adjudicating the other issue in this appeal.  

An injury incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  A service department finding that injury, disease or death occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) (2011).  "Willful misconduct" is an act involving conscious wrongdoing or known prohibited action.  Willful misconduct involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2011). 

The provisions of 38 U.S.C.A. § 105 establish a presumption in favor of findings that a veteran acted in the line of duty.  In order to deny a claim based on a finding of willful misconduct, a preponderance of the evidence must support such a finding.  Smith v. Derwinski, 2 Vet. App. 241 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-4 (1996). 

In this case, the preponderance of the evidence demonstrates that the July 1970 assault committed by the Veteran was due to his willful misconduct. 

Personnel records include an undated Office of the Staff Judge Advocate memorandum, which contains several witness statements.  None of the witnesses saw the victim pull out a knife.  The Veteran stated that he "saw that [the victim] had his right hand in his pocket" and, thinking he had a knife, picked up the hammer to scare him.  He further stated that he did not hit the victim with the hammer, but with the hand that was holding the hammer.   The Staff Judge Advocate concluded that the evidence of record established beyond a reasonable doubt that the Veteran did not act in self-defense.

In a June 2008 administrative decision, the RO determined that the July 1970 assault committed by the Veteran was the result of willful misconduct.

The Veteran offered testimony concerning the initial assault during the June 2010 hearing.  Specifically, he stated that the victim "walked up with his knife" and "drew back to hit me in the neck with the knife."  It was at that point that the Veteran contends he swung the hammer.  

The Board finds that, despite the Veteran's testimonial protestations that he acted in self-defense, the more probative evidence of record, namely the Office of the Staff Judge Advocate memorandum, reflects that the assault committed by the Veteran was the result of his own willful misconduct, specifically, engaging in assault and battery upon another soldier.  Furthermore, the Board finds that the Veteran has provided inconsistent - and thus not credible - statements with respect to details concerning this assault.  During the course of the investigation into the July 17, 1970 assault, he stated that he had only meant to scare the victim; that he did not actually hit the victim with the hammer; and that he did not actually see a knife.  In contrast, the Veteran has now testified that he hit the victim with the hammer in self-defense because the victim had pulled out a knife.  Thus, the Board finds no probative evidence that the Veteran acted in self-defense on July 17, 1970.  Accordingly, the Veteran's willful misconduct is a bar to service connection with respect to the initial assault. 

      B.  Subsequent Assault(s)

Service treatment records (STRs) show that, in June and August 1970, the Veteran was treated for left thigh pain.  Physical examination revealed that the pain was localized to a well-healed burn scar that was reportedly three years old.  

A February 1971 record contains a diagnosis of tension headaches.  In March 1971, the Veteran was treated for headaches, at which time he stated that he had had headaches for "many months."

An April 1971 separation examination contains a normal evaluation of all systems.

In a January 2009 stressor statement, the Veteran claimed that, after the initial assault he "was taken into custody and taken to military police station where I was given a most severe beating by seven military police officers."  Specifically, he stated that he was kicked in the stomach and left side until he passed out and that he was kept there for three days.

During the June 2010 hearing, the Veteran testified that military policeman arrived on the scene and gave the handcuffs to a sergeant, and that "they jumped on me . . . and they beat me."  He further testified that he was put in a cell with seven military policemen and that "they kicked me all upside my head, all down my side."  He claims that he was not allowed to see a doctor.

This claimed stressor has not been independently verified, nor has any objective information been submitted to corroborate the claimed stressor.  There is no documentation anywhere in the record that the Veteran was assaulted by military policemen or fellow service members following the initial assault.  While STRs show that he was treated during confinement for headaches and left thigh pain, the records clearly show that these disabilities were unrelated to the alleged subsequent assault.  If the Veteran had been assaulted as he now claims, it would be reasonable to assume that service records would have documented injuries from such an assault.  

Although the Veteran has been diagnosed with PTSD, his diagnosis is based on willful misconduct and an uncorroborated self-reported history of assault(s).  To warrant service connection for PTSD, 38 C.F.R. § 3.304(f)  provides that the diagnosis must conform to 38 C.F.R. § 4.125(a), and must be based either on a claim or account of events during demonstrated combat, or on verified stressors.  There is no diagnosis of PTSD based on a verified stressor.  

The preponderance of the evidence is against the Veteran's claim for service connection for PTSD.  There is no doubt to be resolved.  Service connection for PTSD is not warranted.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Nonservice-Connected Pension Benefits

Further review of the claims file indicates that, in the March 30, 2009 letter attached to the March 24, 2009 decision, the RO informed the Veteran of the denial of nonservice-connected pension benefits.  In correspondence dated in April 2009, the Veteran expressed his disagreement with "the [] decision of March 30, 2009" and asked for a de novo review of his "entire claim."  The Board construes the Veteran's April 2009 correspondence as a valid and timely notice of disagreement (NOD) with the March 2009 denial of nonservice-connected pension benefits.  See 38 C.F.R. §§ 20.201, 20.302.  

Significantly, an SOC has not been issued.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC for this claim and to accord the Veteran an opportunity to perfect an appeal of the issue.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); & VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This issue should be returned to the Board, however, if and only if, after issuance of an SOC the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to nonservice-connected pension benefits.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, & 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


